Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 25, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144323 & (32)(37)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 144323
                                                                     COA: 303778
                                                                     Oakland CC: 1985-066887-FH
  CURTIS RAY ANDERSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 22, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions for miscellaneous relief are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 25, 2012                       _________________________________________
         h0618                                                                  Clerk